DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed April 14, 2021.  Claims 
1-5,9-23 are pending.  Claims 6-8 were cancelled.

*** As already of record, the terminal disclaimer filed on September 25, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,164,067 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5,9-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s Amendment and remarks filed April 14, 021 have overcome the rejection under 35 USC 112(b) in the last office action.  The references of record including Murtaza (6,232,188), Li (2002/0076947), Liu (7,202,170), Lee (8,815,672), Ranade (2015/0179742), Huang (2005/0224867),, etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method for forming a semiconductor device, or fairly make a prima facie obvious case of the claimed method for fabricating a semiconductor device, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of forming a gate electrode structure over a first region of a semiconductor substrate; wherein the forming the gate electrode structure comprises: forming a sacrificial gate dielectric layer overlying the substrate; forming a sacrificial gate electrode layer overlying the sacrificial gate dielectric layer; forming a hard mask layer overlying the sacrificial gate electrode layer; patterning the hard mask layer to form a patterned hard mask; removing portions of the sacrificial gate electrode layer and sacrificial gate dielectric layer not covered by the patterned hard mask; and removing the patterned hard mask; selectively forming a first oxide layer overlying the sacrificial gate electrode layer by reacting a halide compound with oxygen to increase a height of the sacrificial gate electrode layer; forming source/drain regions on second regions of the semiconductor substrate, wherein the second regions of the semiconductor 
As recited in base claim 9, the inclusion of forming a fin structure over a semiconductor substrate, wherein the fin structure extends in a first direction; forming a gate electrode structure over the fin structure, wherein the gate electrode structure extends in a second direction substantially perpendicular to the first direction, and sidewalls of the gate electrode structure are surrounded by a first insulating layer; forming a second insulating layer over the gate electrode structure; forming an oxide layer overlying the first insulating layer by reacting a halide compound with oxygen to increase a height of the first insulating layer without substantially forming an oxide layer over the second insulating layer; forming a first via in the second insulating layer exposing the gate electrode structure; and depositing a conductive material in the first via to form a gate electrode contact; and
As recited in base claim 15, the inclusion of forming a fin structure over semiconductor substrate, wherein the fin structure extend in a first direction; forming a gate electrode structure over a first region of the fin structure, wherein the gate electrode structure extends in a second direction substantially perpendicular to the first direction, and sidewalls of the gate electrode structure are surrounded by a first interlayer dielectric layer; recessing the metal gate electrode layer to form a recessed metal gate electrode layer; forming an insulating layer over the recessed metal gate electrode layer; recessing the insulating layer; and forming an oxide layer overlying the first interlayer dielectric layer by reacting a halide compound with oxygen to increase a height of the first interlayer dielectric layer without substantially forming an oxide layer over the insulating layer.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822